PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant Jared B. Casdorph seeks $70.00 for paying a fine when he was stopped by the WV State Police on January 21,2002, and his driver’s license check with respondent indicated that his license was suspended. He received the fine based upon the check on his driver’s license. Respondent had failed to remove the suspension from claimant’s records when his driver’s license had been reinstated on August 2, 2001. Claimant was required to pay the fine due to the inaccurate records inadvertently maintained by respondent.
In its Answer, respondent admits the validity of the claim as well as the amount, but the Court is aware that it does not have a fiscal method to pay the claim.
In view of the foregoing, the Court is of the opinion to and does make an award to claimant in the amount of $70.00.
Award of $70.00.